DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2021, 04/19/2021, 07/07/2021 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 (line 16), claim 12 (line 12), claim 20 (line 12), “processing first frames” should be changed to --processing a first number of frames--.
Claim 1 (line 20), claim 12 (line 15), claim 20 (line 15), “processing second frames” should be changed to --processing a second number of frames--.
Claim 1 (line 24), claim 12 (line 18), claim 20 (line 28), “processing third frames” should be changed to --processing a third number of frames--.
Claim 1 (line 28), claim 12 (line 21), claim 20 (line 21), “processing fourth frames” should be changed to --processing a fourth number of frames--.
Claim 1 (line 18), claim 12 (line 14), claim 20 (line 14), “the first frames” should be changed to     --the first number of frames--.

Claim 1 (line 26), claim 12 (line 20), claim 20 (line 20), “the third frames” should be changed to --the third number of frames--.
Claim 1 (line 30), claim 12 (line 23), claim 20 (line 23), “the fourth frames” should be changed to --the fourth number of frames--.

Claims 2-11 are objected as being dependent from claim 1.
Claims 13-19 are objected as being dependent from claim 12.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (lines 1-2, and 3-4) recite the limitation "the exposure parameters;” it is not known that limitation "the exposure parameters” as recited in claim 7 (lines 1-2, and 3-4) refers to limitation 

Claim 8 (lines 1-2) recites the limitation "the exposure parameters;” it is not known that limitation "the exposure parameters” as recited in claim 8 (lines 1-2) refers to limitation "exposure parameters” as recited in claim 1 (line 14) or limitation "the first exposure parameters” as recited in claim 1 (lines 18-19) or limitation "the second exposure parameters” as recited in claim 1 (lines 22-23) or limitation "the third exposure parameters” as recited in claim 1 (lines 26-27) or limitation "the fourth exposure parameters” as recited in claim 1 (line 30.)

Claim 10 (line 2) recites the limitation "the exposure parameters;” it is not known that limitation "the exposure parameters” as recited in claim 10 (line 2) refers to limitation "exposure parameters” as recited in claim 1 (line 14) or limitation "the first exposure parameters” as recited in claim 1 (lines 18-19) or limitation "the second exposure parameters” as recited in claim 1 (lines 22-23) or limitation "the third exposure parameters” as recited in claim 1 (lines 26-27) or limitation "the fourth exposure parameters” as recited in claim 1 (line 30).

Claim 18 (line 2) recites the limitation "the exposure parameters;” it is not known that limitation "the exposure parameters” as recited in claim 18 (line 2) refers to limitation "exposure parameters” as recited in claim 12 (line 11) or limitation "the first exposure parameters” as recited in claim 12 (line 14) or limitation "the second exposure parameters” as recited in claim 12 (line 17) or limitation "the third 

Claim 19 (line 2) recites the limitation "the exposure parameters;” it is not known that limitation "the exposure parameters” as recited in claim 19 (line 2) refers to limitation "exposure parameters” as recited in claim 12 (line 11) or limitation "the first exposure parameters” as recited in claim 12 (line 14) or limitation "the second exposure parameters” as recited in claim 12 (line 17) or limitation "the third exposure parameters” as recited in claim 12 (line 20) or limitation "the fourth exposure parameters” as recited in claim 12 (lines 21-22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 12, 13, 16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,743. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitations of claims 1, 2, 5 of U.S. Patent No. 11,070,743 and limitations of claim 1  of the instant application are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 11,070,743
1.   An electronic device, comprising: 
      a processor; and 
      a memory coupled to the processor and storing instructions, which when executed by the processor, cause the electronic device to:


            enter a night shot mode;


           display a preview interface indicating that the electronic device is in the night shot mode;


           receive a photographing instruction when the preview interface is displayed; 
display a photographing interface in response to receiving the photograph instruction, wherein the photographing interface displays a progress indication indicating that the electronic device is performing processing to generate a target image and displays an indication prompting a user to keep the electronic device steady;
            perform processing using frames for synthesizing the target image, wherein the frames are obtained based on exposure parameters, and 


wherein the processing comprises:
            processing first frames (read on a fourth number of frames) for synthesizing the target image using first exposure parameters (read on fourth exposure duration) when the electronic device is in a steady state (read on the electronic device is not in the handheld state) and in a light source scene, wherein the first frames are obtained based on the first exposure parameters (read on fourth exposure duration);
read on a third number of frames) for synthesizing the target image using second exposure parameters  (read on third exposure duration) when the electronic device is in a handheld state and in the light source scene, wherein the second frames are obtained based on the second exposure parameters (read on third exposure duration);

             processing third frames (read on a second number of frames) for synthesizing the target image using third exposure parameters  (read on second exposure duration) when the electronic device is in the steady state (read on the electronic device is not in the handheld state) and in a dark scene, wherein the third frames are obtained based on the third exposure parameters (read on second exposure duration);

          processing fourth frames (read on a first number of frames) for synthesizing the target image using fourth exposure parameters (read on first exposure duration) when the electronic device is in the handheld state and in the dark scene, wherein the fourth frames are obtained based on the fourth exposure parameters (read on first exposure duration), 
       
          wherein the first exposure parameters (read on fourth exposure duration) are different from the second exposure parameters (read on third exposure duration), 
         wherein the third exposure parameters  (read on second exposure duration) are different from the fourth exposure parameters (read on first exposure duration),    
 
           wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters; and 
          save the target image.


2.    The electronic device of claim 1, wherein the instructions further cause the electronic device to determine that a current photographing scene is the dark scene or the light source scene.

5.    The electronic device of claim 1, wherein a first exposure duration when the electronic device is in the handheld state is shorter than a second exposure duration when the electronic device is in the steady state, and wherein a first light sensitivity when the electronic device is in the handheld state is greater than a second light sensitivity when the electronic device is in the steady state.


       a processor;  and 
       a memory storing instructions, which when executed by the processor, cause the electronic device to: 
         determine that a current photographing scene is a dark scene or a light source scene;     
          enter a night shot mode;  and 
          capture a target image in the night shot mode by: 
         displaying a preview interface, wherein the preview interface displays a moon icon to indicate that the electronic device is currently in the night shot mode;  
          receiving a photographing instruction when the preview interface is shown;  
displaying a photographing interface in 
response to receiving the photographing instruction, wherein the photographing 
interface displays a progress indication indicating that the electronic device is performing processing to generate the target image and displays an indication prompting a user to keep the electronic device steady, 
        wherein the processing uses a plurality of frames for synthesizing a high dynamic range 
image as the target image, and wherein the plurality of frames is obtained based on a plurality of parameters including an exposure duration, a light sensitivity, and a number of frames, 
       wherein a fourth exposure duration, a fourth light sensitivity, and a fourth number of frames are used for the processing when the electronic device is not in the handheld state and the current photographing scene is determined to be the light source scene, 



a third exposure duration, a third light sensitivity, and a third number of frames are used for the processing when the electronic device is in the handheld state and the current photographing scene is determined to be the light source scene, 



             wherein a second exposure duration, a second light sensitivity, and a second number of frames are used for the processing when the electronic device is not in the handheld state and the current photographing scene is determined to be the dark scene, 




           wherein a first exposure duration, a first 
light sensitivity, and a first number of frames are used for the processing when the electronic device is in a handheld state and the current the dark scene, 
            

      wherein the third exposure duration is shorter than the fourth exposure duration, and the third light sensitivity is greater than the fourth light sensitivity,
       wherein the first exposure duration is shorter than the second exposure duration, the first light sensitivity is greater than the second light sensitivity, and the first number of frames is different from the second number of frames;   




and
        saving the target image. 




Regarding instant application claim 1, Patent Claim 1 discloses all the limitation of instant application claim 1, as discussed in the table above, except for additional limitation “wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters.” However, Patent Claim 1 discloses “the third exposure duration is shorter than the fourth exposure duration, and the first exposure duration is shorter than the second exposure duration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., wherein the first exposure parameters are different from the third exposure parameters, and wherein the second exposure parameters are different from the fourth exposure parameters, so to obtain Application claim 1, as claimed.
Allowance of application claim 1 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Regarding application claim 12, all the limitations of application claim 12 are contained in application claim 1, therefore, see Examiner’s comments regarding application claim 1.

Regarding application claim 13, see Examiner’s comments regarding application claim 2.
Regarding application claim 16, see Examiner’s comments regarding application claim 5.

Regarding application claim 20, application claim 20 is a method claim corresponds to apparatus application claim 1; therefore method application claim 20 is rejected for the same reasons given in apparatus application claim 1.

Claims 3-4, 6, 9, 11, 14-15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,743.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Application claim 3, which includes all limitations of Application claims 1, 2, and U.S. Patent claim 1 are both drawn to the same invention, i.e., photographing using night shot mode processing and user interface. These claims differ in scope in that application claim 3 with additional limitations, i.e., to determine that the current photographing scene is the dark scene when a ratio of a first quantity of first pixels of a preview image to a second quantity of all pixels of the preview image is less than a preset ratio value, and wherein brightness values of the first pixels are greater than a preset brightness value, is narrower in scope than U.S. Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., to determine that the current photographing scene is the dark scene when a ratio of a first quantity of first pixels of a preview image to a second quantity of all pixels of the preview image is less than a preset ratio value, and wherein brightness values of the first pixels are greater than a preset brightness value, so to obtain Application claim 3, as claimed.
Allowance of application claim 3 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 4, which includes all limitations of Application claims 1, 2, and U.S. Patent claim 1 are both drawn to the same invention, i.e., photographing using night shot mode processing and user interface. These claims differ in scope in that application claim 4 with additional limitations, i.e., to determine that the current photographing scene is the light source scene when a ratio of a first quantity of first pixels of a preview image to a second quantity of all pixels of the preview image is greater than a preset ratio value, wherein the preview image comprises a bright region and a dark region, and wherein brightness values of the first pixels are greater than a preset brightness value, is narrower in scope than U.S. Patent claim 1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., to determine that the current photographing scene is the light source scene when a ratio of a first quantity of first pixels of a preview image to a second quantity of all pixels of the preview image is greater than a preset ratio value, wherein the preview image comprises a bright 
Allowance of application claim 4 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 6, which includes all limitations of Application claim 1, and U.S. Patent claim 1 are both drawn to the same invention, i.e., photographing using night shot mode processing and user interface. These claims differ in scope in that application claim 6 with additional limitations, i.e., a first quantity of exposure parameters when the electronic device is in the handheld state is different than a second quantity of exposure parameters when the electronic device is not in the handheld state,
is narrower in scope than U.S. Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., a first quantity of exposure parameters when the electronic device is in the handheld state is different than a second quantity of exposure parameters when the electronic device is not in the handheld state, so to obtain Application claim 6, as claimed.
Allowance of application claim 6 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 9, which includes all limitations of Application claim 1, and U.S. Patent claim 1 are both drawn to the same invention, i.e., photographing using night shot mode processing and user interface. These claims differ in scope in that application claim 9 with additional limitations, i.e., a first difference between two admitted light values corresponding to two first exposure parameters is equal to a second difference between two admitted light values corresponding to another two first exposure parameters, is narrower in scope than U.S. Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., a first difference between two admitted light values corresponding to two first exposure parameters is equal to a second difference between two admitted light values corresponding to another two first exposure parameters, so to obtain Application claim 9, as claimed.
Allowance of application claim 9 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Application claim 11, which includes all limitations of Application claim 1, and U.S. Patent claim 1 are both drawn to the same invention, i.e., photographing using night shot mode processing and user interface. These claims differ in scope in that application claim 11 with additional limitations, i.e., to display a first candidate target image in the photographing interface at a first time; and display a second candidate target image in the photographing interface at a second time, wherein the second time is after the first time, and wherein a first brightness value of the first candidate target image is lower than a second brightness value of the second candidate target image, is narrower in scope than U.S. Patent claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify U.S. Patent claim 1 to be narrower by adding the additional limitations, i.e., to display a first candidate target image in the photographing interface at a first time; and display a second candidate target image in the photographing interface at a second time, wherein the second time is after the first time, and wherein a first brightness value of the first candidate target image is lower than a second brightness value of the second candidate target image, so to obtain Application claim 11, as claimed.
Allowance of application claim 11 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent claim 1. Therefore, obviousness-type double patenting is appropriate.

Regarding application claim 14, see Examiner’s comments regarding application claim 3.
Regarding application claim 15, see Examiner’s comments regarding application claim 4.
Regarding application claim 17, see Examiner’s comments regarding application claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi et al. (US 8,294,813) discloses imaging device with a scene discriminator.
Koseki et al. (US 7,098,946) discloses image pickup apparatus.
Fujii et al. (US 201/0287310) discloses image capturing device and image capturing method.
Prentice et al. (US 2009/0160968) discloses camera using preview image to select exposure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/30/2021